DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
Regarding claim 1, last line “at least one lip” should read “the at least one lip” to be consistent with the remaining claims and avoid antecedent issues. Appropriate correction is required.

Regarding claim 3, first line “a power storage” should read “a spring”, or something equivalent for clarity of the record. Examiner points out that there is potentially confusing interpretation with Applicant’s disclosure ([0026]) of a “power supply” wherein the fragrance device is operating on “an electrical feed connection”. Examiner also notes that said claimed structure acts as a spring to open and close the sealed fragrance. Appropriate correction is recommended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20150246758 by Benigni et al. (hereinafter “Benigni”).
Regarding claim 1, Benigni teaches a sealing arrangement ([0028] sealing connection) of a fragrance container (Fig 1, 100; [0053] cosmetics or spirits container), the fragrance container comprising: 
a container body (Fig 1, 101); 
a container lid (Fig 1, 108 with 127) adapted to be placed on the container body in a sealable manner ([0028] sealing connection on 101); 
an opening (Fig 1, 110) formed in the container lid in which a displaceably guided sealing lid is accommodated (Fig 1, dispensing pump device 112, is displaceable); 
at least one projecting rigid lip (Fig 1, 116) provided on the container lid (116 is provided on the lid), the at least one projecting rigid lip running around the opening and projects towards the sealing lid (Fig 1, 116 is around 110 and projects toward 112); and 
a flat seal (Fig 2, shows flat walls 117 of 108) arranged on the sealing lid (108 is arranged on 112); and 
the at least one lip resting against the seal (Fig 2, 116 rests against 117) in a closed state of the opening ([0078] seal closed 100).

Regarding claim 2, Benigni further teaches the container lid (Fig 1, 108 with 127) comprises a guide (Fig 2, 110) to guiding the sealing lid (112) between a closed position ([0078] seal closed 100), in which the sealing lid closes the opening and an open position, in which the sealing lid releases the opening (Fig 2 shows released opening 110 open position).

Regarding claim 3, Benigni further teaches a power storage (Fig 1, pump 112 means a spring or biasing force stores power via which 112 is acted upon to do repeated pumping) is provided, via which the sealing lid (112) is acted upon in the direction of (in the direction of) the container lid (Fig 1, 108 with 127) and the at least one lip (116).

Regarding claim 4, Benigni further teaches the container lid (Fig 1, 108 with 127) with the at least one lip (116) and / or the sealing lid (examiner chooses “or the at least one lip”) is formed of a substantially dimensionally stable, hard plastic material (examiner chooses “or polypropylene”; 108 is of [0087] polypropylene [0108] a rigid plastic), in particular polyamide, polypropylene, or polyphenylene sulfide (PPS).

Regarding claim 5, Benigni further teaches the seal (Fig 2, 117) is made of an elastic material ([0105] 117 of 108 is polyethylene is elastic), rubber, elastomer, or silicone.

Regarding claim 6, Benigni further teaches the seal (Fig 2, 117) is placed on (117 of 108 is placed on) the sealing lid (examiner chooses “or placed on the sealing lid”) and / or is fastened in a form-fitting and / or material-fitting manner to the sealing lid and / or is injection-molded onto the sealing lid.

Regarding claim 7, Benigni further teaches the container lid (Fig 1, 108 with 127) has two circumferential, rigid lips (Fig 1, 127 shows a round corner lip and an inner lip of 130, both being rigid [0108]) arranged concentrically to each other (Fig 1, rounded corners are concentric, evidenced by [0060] equal length symmetry of [0127] curvature [0091] in the same plane about a [0057] cylinder axis).

Regarding claim 8, Benigni further teaches radially between the two circumferential lips (Fig 1, 127 shows a round corner lip and an inner lip of 130) the opening is formed as an annular opening (Fig 1, 130; wherein 130 is formed radially between said lips).

Regarding claim 9, Benigni already teaches a fragrance container (Fig 1, 100; [0053] cosmetics or spirits container) comprising: 
a container body (Fig 1, 101); 
a container lid (Fig 1, 108 with 127) that is adapted to be placed on the container body in a sealable manner ([0028] sealing connection on 101), wherein the container lid has an opening (Fig 1, 110) in which a displaceably guided sealing lid is accommodated (Fig 1, dispensing pump device 112, is displaceable); and 
a sealing arrangement ([0028] sealing connection) according to claim 1 to seal the opening.

Regarding claim 10, Benigni further teaches the container lid (Fig 1, 108 with 127) is adapted to be placed on (Fig 2) the container body (Fig 1, 101) and is adapted to be screwed or latched (examiner chooses “or adapted to be latched” said lid is shown latched to said body), and wherein a seal (Fig 2, gasket 123) is arranged between the container body and the container lid (Fig 2 shows 123 between).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
KR 20180035662 – spring actuated lid with seals and circumferential content dispensing (Figures 7, 10a, 10b, spring 3428)
US 20200254851 – similar fragrance flow and sealing of an active fragrancing device (Fig 4, actuation [0066])

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731